 Case 1:20-cv-00292-EK-CLP Document 1 Filed 01/16/20 Page 1 of 5 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


 ARNO ENZERINK,

                                Plaintiff,                    Docket No. 2:20-cv-292

        - against -                                           JURY TRIAL DEMANDED

 CRANBURY OVERSEAS LIMITED LIABILITY
 COMPANY

                                Defendant.


                                         COMPLAINT

       Plaintiff Arno Enzerink (“Enzerink” or “Plaintiff”) by and through his undersigned

counsel, as and for his Complaint against Defendant Cranbury Overseas Limited Liability

Company (“Cranbury Overseas” or “Defendant”) hereby alleges as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act. This action arises out of Defendant’s unauthorized reproduction and public display of a

copyrighted photograph of a wheat field, owned and registered by Enzerink, a professional

photographer. Accordingly, Enzerink seeks monetary relief under the Copyright Act of the

United States, as amended, 17 U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).

       3.      This Court has personal jurisdiction over Defendant because Defendant transacts

business in New York.
 Case 1:20-cv-00292-EK-CLP Document 1 Filed 01/16/20 Page 2 of 5 PageID #: 2



       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                             PARTIES

       5.      Enzerink is a professional photographer in the business of licensing his

photographs for a fee having a usual place of business at 189 Albrecht Durerweg, Almere,

Flevoland 1328 TG Netherlands.

       6.      Upon information and belief, Cranbury Overseas is a limited liability company

with a place of business at 964 Sanford Avenue, Irvington, NJ 07083 and does business in New

York. At all times material, hereto, Cranbury Overseas has owned and operated a website at the

URL: www.Cranburyoverseasllc.com (the “Website”).

                                    STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photograph

       7.      Enzerink photographed a wheat field (the “Photograph”). A true and correct copy

of the Photograph is attached hereto as Exhibit A.

       8.      Enzerink is the author of the Photograph and has at all times been the sole owner

of all right, title and interest in and to the Photograph, including the copyright thereto.

       9.      The Photograph was registered with the United States Copyright Office and was

given registration number VA 1-884-171.

       B.      Defendant’s Infringing Activities

       10.     Cranbury Overseas ran the Photograph the Website. See:

https://www.cranburyoverseasllc.com/about-us. A screenshot of the Photograph on the Website

is attached hereto in Exhibit B.
 Case 1:20-cv-00292-EK-CLP Document 1 Filed 01/16/20 Page 3 of 5 PageID #: 3



          11.   Cranbury Overseas did not license the Photograph from Plaintiff for its Website,

nor did Cranbury Overseas have Plaintiff’s permission or consent to publish the Photograph on

the Website.

                               CLAIM FOR RELIEF
                    (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                               (17 U.S.C. §§ 106, 501)

          12.   Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-11 above.

          13.   Cranbury Overseas infringed Plaintiff’s copyright in the Photograph by

reproducing and publicly displaying the Photograph on the Website. Cranbury Overseas is not,

and has never been, licensed or otherwise authorized to reproduce, publically display, distribute

and/or use the Photograph.

          14.   The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

          15.   Upon information and belief, the foregoing acts of infringement by Defendant

have been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s

rights.

          16.   As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

          17.   Alternatively, Plaintiff is entitled to statutory damages up to $150,000 per work

infringed for Defendant’s willful infringement of the Photographs, pursuant to 17 U.S.C.

§ 504(c).
 Case 1:20-cv-00292-EK-CLP Document 1 Filed 01/16/20 Page 4 of 5 PageID #: 4



       18.    Plaintiff further is entitled to his attorney’s fees and full costs pursuant to

17 U.S.C. § 505.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment as follows:

       1.     That Defendant Cranbury Overseas be adjudged to have infringed upon Plaintiff’s

              copyrights in the Photograph in violation of 17 U.S.C §§ 106 and 501;

       2.     That Plaintiff be awarded either: a) Plaintiff’s actual damages and Defendant’s

              profits, gains or advantages of any kind attributable to Defendant’s infringement

              of Plaintiff’s Photographs; or b) alternatively, statutory damages of up to

              $150,000 per copyrighted work infringed pursuant to 17 U.S.C. § 504;

       3.     That Defendant be required to account for all profits, income, receipts, or other

              benefits derived by Defendant as a result of its unlawful conduct;

       4.     That Plaintiff be awarded his costs, expenses and attorneys’ fees pursuant to 17

              U.S.C. § 505;

       5.     That Plaintiff be awarded pre-judgment interest; and

       6.     Such other and further relief as the Court may deem just and proper.


                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
       January 16, 2020
                                                              LIEBOWITZ LAW FIRM, PLLC

                                                              By:/s/Richard Liebowitz
                                                              Richard P. Liebowitz
                                                              11 Sunrise Plaza, Suite 305
Case 1:20-cv-00292-EK-CLP Document 1 Filed 01/16/20 Page 5 of 5 PageID #: 5



                                               Valley Stream, New York 11580
                                               Tele: 516-233-1660
                                               RL@LiebowitzLawFirm.com

                                            Attorneys for Plaintiff Arno Enzerink
